DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2021 has been entered.

Response to Amendment
 The examiner acknowledges the amending claims 1, 4, 8, 29, 37 and 40 adding claims 46 – 48 and canceling claims 3, 28 and 39, by the amendment submitted by the applicant(s) filed on March 30, 2021.  Claims 1, 2, 4, 7, 8, 13, 27, 29 – 38 and 40 – 48 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


Claims 1 – 2, 4, 7 – 8, 13 and 27, 29 – 38, 40 – 48 are rejected under 35 U.S.C. 103 as being unpatentable over Barve et al. (US 20170353012, examiner submitted in the PTO-892 form, filed on December 30, 2020) in view of Oki et al. (US 2009/0268774, examiner submitted in the PTO-892 form filed on July 10, 2020), further in view of Yuen (US 10,170,889).


    PNG
    media_image1.png
    95
    137
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    272
    362
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    259
    200
    media_image3.png
    Greyscale


Regarding claim 1, Barve discloses a wafer, comprising: 
a substrate layer (see Figure 2B, Character 226 and paragraph [0051]), 

wherein the plurality of VCSELs (see Figure 3A, Character 150) includes a first VCSEL (see Figure 3A, Character 150) and second VCSEL (see Figure 3A, Character 150), and 
wherein a first trench-to-trench (see Figures 2A, 2B and 3A, Character 212) distance, across the first VCSEL (see Figure 3A, Character 150) and between a first set of trenches (see Figures 2A, 2B and 3A, Character 212) of the first VCSEL (see Figure 3A, Character 150), varies from a second trench-to-trench distance (see Figures 2A, 2B and 3A, Character 212 and paragraphs [0035, 0043 – 0045, 0055 and 0064]), across the second VCSEL (see Figure 3A, Character 150) and between a second set of trenches (see Figures 2A, 2B and 3A, Character 212) of the second VCSEL (see Figure 3A, Character 150 and paragraphs [0035, 0043 – 0045, 0055 and 0064]).
Barve discloses a plurality of vertical cavity surface emitting lasers (VCSELs) (see Figures 1 and 3A, Character 150 and/or 300 (emitter array, which include a plurality of VCSEL (Character 150)) and trenches (see Figure 3A, Character 212) between the VCSELs (see Figure 3A, Character 150).
a first trench-to-trench distance, across the first VCSEL varies from a second trench-to-trench distance, across the second VCSEL, proportional to a predicted rate of change of an oxidation rate of an oxidation layer across the wafer from a center of the wafer to an edge of the wafer.  However, it is well known in the art to apply and/or modify the oxidation rate as discloses by Oki in (Paragraph [0049]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known oxidation rate as suggested by Oki to the device of Barve, because the variation of the oxidation rate could be used to adjust the trench to trench distance (mesas diameters).
Barve discloses the claimed invention except for a first trench-to-trench distance, across the first VCSEL varies from a second trench-to-trench distance, across the second VCSEL, proportional to a predicted rate of change of an oxidation rate of an oxidation layer across the wafer from a center of the wafer to an edge of the wafer.   Yuen teaches an oxidation rate change across the wafer (see Figure 1A).  However, it is well known in the art to apply and/or modify the oxidation rate change across the wafer as discloses by Yuen in (see Figure 1A and Column 2, lines 41 – 63).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known oxidation rate change across the wafer as suggested by Yuen to the device of Barve, taking into account that the variation of the oxidation rate could be used to adjust and/or adapt the distance between mesa to mesa or trench to trench, to in order to obtain 

Regarding claim 2, Barve, Oki and Yuen, Yuen discloses the wafer includes regions associated with different oxidation rates (see claim 1 rejection).

Regarding claim 4, Barve, Oki and Yuen discloses the claimed invention except for oxide apertures associated with the plurality of VCSELs have a diameter within approximately 0.5 microns of each other.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known oxide apertures associated with the plurality of VCSELs have a diameter within approximately 0.5 microns of each other to the device of Barve, Oki and Yuen, because it provides the dimensions of the desired VCSEL, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of oxide apertures diameters, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce 
Note that the specification contains no disclosure of either the critical nature of the claimed [oxide apertures associated with the plurality of VCSELs have a diameter within approximately 0.5 microns of each other] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [oxide apertures associated with the plurality of VCSELs have a diameter within approximately 0.5 microns of each other] or upon another variable recited in a claim, the Applicant must show that the chosen [oxide apertures associated with the plurality of VCSELs have a diameter within approximately 0.5 microns of each other] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 7, Barve, Oki and Yuen Barve discloses the first trench-to-trench (see Figures 2A, 2B and 3A, Character 212) distance is defined by a respective mesa diameter (see Figure 2B) of the plurality of VCSELs (see Figure 3A, Character 150 and see claim 1 rejection, the mesa diameter is the trench-to-trench diameter).

Regarding claim 8, Barve discloses a wafer, comprising: 
a substrate layer (see Figure 2B, Character 226 and paragraph [0051]), 

wherein a respective trench-to-trench distance (see Figure 3A, Character 212), between a respective plurality of trenches (see Figure 3A, Character 212) for respective VCSELs of the plurality of VCSELs (see Figure 3A, Character 150).
Barve discloses a plurality of vertical cavity surface emitting lasers (VCSELs) (see Figures 1 and 3A, Character 150 and/or 300 (emitter array, which include a plurality of VCSEL (Character 150)) and trenches (see Figure 3A, Character 212) between the VCSELs (see Figure 3A, Character 150).
Barve discloses the claimed invention except for a respective trench-to-trench distance, between a respective plurality of trenches for respective VCSELs of the plurality of VCSELs varies across the wafer proportional to a predicted rate of change of an oxidation rate of an oxidation layer across the wafer from a center of the wafer to an edge of the wafer.   Oki teaches an oxidation rate.  However, it is well known in the art to apply and/or modify the oxidation rate as discloses by Oki in (Paragraph [0049]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known oxidation rate as suggested by Oki to the device of Barve, because the variation of the oxidation rate could be used to adjust the trench to trench distance (mesas diameters).
a respective trench-to-trench distance, between a respective plurality of trenches for respective VCSELs of the plurality of VCSELs varies across the wafer proportional to a predicted rate of change of an oxidation rate of an oxidation layer across the wafer from a center of the wafer to an edge of the wafer.   Yuen teaches an oxidation rate change across the wafer (see Figure 1A).  However, it is well known in the art to apply and/or modify the oxidation rate change across the wafer as discloses by Yuen in (see Figure 1A and Column 2, lines 41 – 63).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known oxidation rate change across the wafer as suggested by Yuen to the device of Barve, taking into account that the variation of the oxidation rate could be used to adjust and/or adapt the distance between mesa to mesa or trench to trench, to in order to obtain the desired oxide rate to solve the problem of oxidation rate change across the wafer and thus obtain a uniformity oxidation.

Regarding claim 13, Barve, Oki and Yuen, Barve discloses the respective trench-to-trench distance (see Figures 2A, 2B and 3A, Character 212) corresponds to a variation of a diameter of a respective implant protection layer (see Figure 2A, Character 202 and paragraphs [0032, 0035, 0038 and 0047]) of the plurality of VCSELs (see Figure 3A, Character 150).

Regarding claim 27, Barve, Oki and Yuen, Yuen discloses the wafer includes regions associated with different oxidation rates (see claim 1 rejection).
Regarding claim 29, Barve, Oki and Yuen discloses the claimed invention except for oxide apertures associated with the plurality of VCSELs have a diameter within approximately 0.5 microns of each other.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known oxide apertures associated with the plurality of VCSELs have a diameter within approximately 0.5 microns of each other to the device of Barve, Oki and Yuen because it provides the dimensions of the desired VCSEL, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of oxide apertures diameters, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  


Regarding claim 30, Barve, Oki and Yuen, Barve discloses the wafer further comprises: 
an epitaxial layer (see paragraphs [0040 and 0043 – 0045]), and 
wherein the respective plurality of trenches (see Figures 2A, 2B and 3A, Character 212) are defined by the epitaxial layer (see paragraphs [0043 – 0045]).

Regarding claim 31, Barve, Oki and Yuen, Barve discloses the respective plurality of trenches (see Figures 2A, 2B and 3A, Character 212) expose the oxidation layer (see Figure 2B, Character 220 and paragraphs [0043 – 0044]).

Regarding claim 32, Barve, Oki and Yuen, Barve discloses the respective plurality of trenches (see Figures 2A, 2B and 3A, Character 212) includes, for each of the 

Regarding claim 33, Barve, Oki and Yuen, Barve discloses the wafer further comprises: 
an epitaxial layer (see paragraphs [0040 and 0043 – 0045]), and wherein the first set of trenches (see Figure 3A, Character 212) and 
the second set of trenches (see Figure 3A, Character 212) are defined by the epitaxial layer (see paragraphs [0043 – 0045]).

Regarding claim 34, Barve, Oki and Yuen, Barve discloses the first set of trenches (see Figure 3A, Character 212) and the second set of trenches (see Figure 3A, Character 212) expose the oxidation layer (see Figure 2B, Character 220 and paragraphs [0043 – 0044]).

Regarding claim 35, Barve, Oki and Yuen, Barve discloses the first set of trenches (see Figures 2A, 2B and 3A, Character 212) includes three or more trenches (see Figures 2A and 3A, Character 212 and paragraph [0036]).

Regarding claim 36, Barve, Oki and Yuen, Barve the first trench-to-trench (see Figures 2A, 2B and 3A, Character 212) distance corresponds to a variation of a diameter of a respective implant protection layer (see Figure 2A, Character 202 and paragraphs [0032, 0035, 0038 and 0047]) of the plurality of VCSELs (see Figure 3A, Character 150).
Regarding claim 37, Barve discloses a wafer, comprising: 
a substrate layer (see Figure 2B, Character 226 and paragraph [0051]), 
a plurality of emitters (see Figures 1 and 3A, Character 150 and/or 300 (emitter array, which include a plurality of VCSEL), the reference called “VCSELs or emitter array”, Abstract and paragraphs [0011 and 0053]) formed on or within the substrate layer (see paragraphs [0012, 0016 and 0059]), 
wherein the plurality of emitters (see Figure 3A, Character 150) includes a first emitter (see Figure 3A, Character 150) and second emitter (see Figure 3A, Character 150), and  
wherein a first trench-to-trench (see Figure 3A, Character 212) distance, across the first emitter (see Figure 3A, Character 150) and between a first set of trenches (see Figure 3A, Character 212) of the first emitter (see Figure 3A, Character 150), varies from a second trench-to-trench (see Figures 2A, 2B and 3A, Character 212) distance, across the second emitter (see Figure 3A, Character 150) and between a second set of trenches (see Figure 3A, Character 212) of the second emitter (see Figure 3A, Character 150).
Barve discloses a plurality of vertical cavity surface emitting lasers (VCSELs) (see Figures 1 and 3A, Character 150 and/or 300 (emitter array, which include a plurality of VCSEL (Character 150)) and trenches (see Figure 2A and 2B, Character 212 and see Figure 3A) between the VCSELs (see Figures 1 and 3A, Character 150 and/or 300).
Barve discloses the claimed invention except for a first trench-to-trench distance, across the first emitter and between a first set of trenches of the first emitter, varies from a second trench-to-trench distance, across the second emitter and between a second set of trenches of the second emitter, proportional to a predicted rate of change of an oxidation rate of an oxidation layer across the wafer from a center of the wafer to an edge of the wafer.   Oki teaches an oxidation rate.  However, it is well known in the art to apply and/or modify the oxidation rate as discloses by Oki in (Paragraph [0049]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known oxidation rate as suggested by Oki to the device of Barve, because the variation of the oxidation rate could be used to adjust the trench to trench distance (mesas diameters).
Barve discloses the claimed invention except for a first trench-to-trench distance, across the first emitter and between a first set of trenches of the first emitter, varies from a second trench-to-trench distance, across the second emitter and between a second set of trenches of the second emitter, proportional to a predicted rate of change of an oxidation rate of an oxidation layer across the wafer from a center of the wafer to an edge of the wafer.   Yuen teaches an oxidation rate change across the wafer (see Figure 1A).  However, it is well known in the art to apply and/or modify the oxidation rate change across the wafer as discloses by Yuen in (see Figure 1A and Column 2, lines 41 – 63).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known oxidation rate change across the wafer as suggested by Yuen to the device of Barve, taking into account that the variation of the oxidation rate could be used to adjust and/or adapt the distance between mesa to mesa or trench to trench, to in order to obtain 

	Regarding claim 38, Barve, Oki and Yuen, Yuen discloses the wafer includes regions associated with different oxidation rates (see claim 1 rejection).

Regarding claim 40, Barve and Oki discloses the claimed invention except for oxide apertures associated with the plurality of VCSELs have a diameter within approximately 0.5 microns of each other.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known oxide apertures associated with the plurality of VCSELs have a diameter within approximately 0.5 microns of each other to the device of Barve, Oki and Yuen, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of oxide apertures diameters, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the 
Note that the specification contains no disclosure of either the critical nature of the claimed [oxide apertures associated with the plurality of VCSELs have a diameter within approximately 0.5 microns of each other] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [oxide apertures associated with the plurality of VCSELs have a diameter within approximately 0.5 microns of each other] or upon another variable recited in a claim, the Applicant must show that the chosen [oxide apertures associated with the plurality of VCSELs have a diameter within approximately 0.5 microns of each other] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 41, Barve, Oki and Yuen, Barve discloses the wafer further comprises: 
an epitaxial layer (see paragraphs [0040 and 0043 – 0045]) and wherein the first set of trenches (see Figure 3A, Character 212) and 
the second set of trenches (see Figure 3A, Character 212) are defined by the epitaxial layer (see paragraphs [0043 – 0045]).

Regarding claim 42, Barve, Oki and Yuen, Barve discloses the first set of trenches (see Figures 2A, 2B and 3A, Character 212) and the second set of trenches 

Regarding claim 43, Barve, Oki and Yuen, Barve discloses the first set of trenches (see Figures 2A and 3A, Character 212) includes three or more trenches (see Figures 2A and 3A, Character 212 and paragraph [0036]).

Regarding claim 44, Barve, Oki and Yuen, Barve disclose the first trench-to-trench (see Figures 2A, 2B and 3A, Character 212) distance corresponds to a variation of a diameter of a respective implant protection layer (see Figure 2A, Character 202 and paragraphs [0032, 0035, 0038 and 0047]) of the plurality of emitters (see Figures 1 and 3A, Character 150 and/or 300 (emitter array, which include a plurality of VCSEL (Character 150)).

Regarding claim 45, Barve, Oki and Yuen, Barve disclose the emitters comprise vertical external cavity surface emitting lasers (VECSELs) (see Figures 1 and 3A, Character 150 and/or 300 (emitter array, which include a plurality of VCSEL), the reference called “VCSELs or emitter array”, Abstract and paragraphs [0011 and 0053]).

Regarding claim 46, Barve, Oki and Yuen, Barve disclose second trench-to-trench (see Figures 2A, 2B and 3A, Character 212) distance is greater than the first trench-to-trench (see Figures 2A, 2B and 3A, Character 212) distance; and the first emitter (see Figures 1 and 3A, Character 150) is closer to the center of the wafer than the 

Regarding claim 47, Barve, Oki and Yuen, Barve disclose the second trench-to-trench (see Figures 2A, 2B and 3A, Character 212) distance is greater than the first trench-to-trench (see Figures 2A, 2B and 3A, Character 212) distance; and the first VCSEL (see Figures 1 and 3A, Character 150) is closer to the center of the wafer than the second VCSEL (see Figures 1 and 3A, Character 150 and paragraphs [0035, 0043 – 0045, 0055 and 0064]).

Regarding claim 48, Barve, Oki and Yuen, Barve a first trench-to-trench (see Figures 2A, 2B and 3A, Character 212) distance of a first VCSEL (see Figures 1 and 3A, Character 150), of the plurality of VCSELs (see Figures 1 and 3A, Character 150 and/or 300 (emitter array, which include a plurality of VCSEL (Character 150)), is less than a second trench-to-trench (see Figures 2A, 2B and 3A, Character 212) distance of a second VCSEL (see Figures 1 and 3A, Character 150), of the plurality of VCSELs (see Figures 1 and 3A, Character 150 and/or 300 (emitter array, which include a plurality of VCSEL (Character 150)); and the first VCSEL  (see Figures 1 and 3A, Character 150) is closer to the center of the wafer than the second VCSEL (see Figures 1 and 3A, Character 150 and paragraphs [0035, 0043 – 0045, 0055 and 0064]).

Response to Arguments
Applicant's arguments with respect to claims 1, 2, 4, 7, 8, 13, 27, 29 – 38 and 40 – 48 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references US-20200358252 discloses a corrected mesa structure for a VCSEL device is particularly configured to compensate for variations in the shape of the created oxide aperture that result from anisotropic oxidation. In particular, a corrected mesa shape is derived by determining the shape of an as-created aperture formed by oxidizing a circular mesa structure, and then ascertaining the compensation required to convert the as-created shape into a desired ("target") shaped aperture opening
The reference US-20060286692 discloses the method for manufacturing semiconductor element, the direction of oxidizing gas flow with respect to the semiconductor substrate is changed between the first oxidation step and the second oxidation step, such that the positional relation between the upstream and the downstream of the oxidizing gas at each of the sections across the semiconductor substrate can be reversed. Thus, an oxidation treatment can be uniformly conducted entirely across a semiconductor substrate, such that oxidized layers that are components of semiconductor elements can be accurately fabricated.
The reference US 20080233017 discloses the oxidation of the selectively oxidizing layer progresses from the peripheral end of the selectively oxidizing layer exposed at the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA S. MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

       /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        

/TOD T VAN ROY/Primary Examiner, Art Unit 2828